Citation Nr: 0423985	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-22 859A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a disability 
manifested by chest pain, to include a heart disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus.

4.  Entitlement to service connection for right carpal tunnel 
syndrome, as secondary to a service-connected disability.

5.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of reconstructive surgery for a left 
anterior cruciate ligament tear.

6.  Entitlement to a rating in excess of 10 percent for 
chronic lumbar sprain.

7.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine. 

8.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.

9.  Propriety of reduction and entitlement to an increased 
rating for a right index finger disability.

10.  Entitlement to an effective date earlier than February 
8, 2000, for the award of a 10 percent rating for a right 
index finger disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1990 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 
2000, August 2000, and March 2002 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2004, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The Board notes that the August 2000 rating decision granted 
an increased 10 percent rating for a right index finger 
disability under the analogous criteria of 38 C.F.R. § 4.73, 
Diagnostic Code 5309, effective from February 8, 2000.  The 
veteran submitted a notice of disagreement from that decision 
requesting a higher disability rating and an earlier 
effective date for the award of the 10 percent increase.  
These matters were perfected on appeal; however, in a March 
2002 rating decision the RO reduced the rating for this 
disability to 0 percent effective from April 1, 2002, under 
the analogous criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5227.  As the veteran contends, in essence, that 
applicable rating protection provisions of 38 C.F.R. § 3.344 
have not been met, the Board finds the issue on appeal is 
more appropriate addressed as listed on the title page of 
this decision.

In statements and personal hearing testimony in support of 
his claims the veteran described symptoms during and after 
service that may be construed as a broader service connection 
claim to include a musculoskeletal disability manifested by 
chest pains.  Although the RO included entitlement to service 
connection for a heart condition as an appellate issue, the 
Board finds the issue is also more appropriately listed as 
provided on the title page of this decision.  

The Board also notes that in July 2003 the RO notified the 
veteran that his service connection claim for tinea pedis 
could not be reopened because he had not provided evidence as 
requested in correspondence dated June 16, 2003.  The veteran 
was informed of his appellate rights, but did not submit a 
notice of disagreement from that determination.  See Gallegos 
v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  

The Board finds, however, that his January 2004 testimony may 
be construed as an application to reopen a service connection 
claim for tinea pedis.  In addition, the veteran, in essence, 
requested his claims for headaches and a right knee disorder 
be reopened in correspondence dated in August 1999 and 
February 2000.  These matters are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record indicates the veteran has not 
been adequately notified of the VCAA as it applies to the 
increased rating and earlier effective date issues concerning 
his lumbar spine, cervical spine, left knee, right index 
finger, and pseudofolliculitis barbae disabilities on appeal.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Although the veteran was notified of the VCAA 
as to his heart and right shoulder claims in May 2001, the 
notice was provided after the initial rating decision and the 
claims have not been re-adjudicated under the provisions of 
the VCAA.

In addition, a review of the record shows pertinent evidence 
was received by the Board in April 2004 which has not been 
considered by the agency of original jurisdiction.  As the 
appellant has not waived such consideration, the case must be 
remanded for additional development.  

The Board also notes that the veteran contends his VA 
vocational rehabilitation folder includes evidence pertinent 
to his appeal.  Generally, VA records are held to be within 
the Secretary's control and are considered to be a part of 
the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and indicates the claimed disability or symptoms 
may be associated with an event, injury, or disease during 
active service.  

The Board also notes that during the course of this appeal 
the regulations for rating disabilities of the spine were 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  Regulations for skin 
disabilities were revised effective August 30, 2002 (67 Fed. 
Reg. 49590-49599 (July 31, 2002) and corrections 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002)).  Regulations for the 
evaluation of finger disabilities were revised effective 
August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).

The veteran also contends, in essence, that his service-
connected left knee disorder warrants separate ratings for 
instability and for arthritis.  The Board notes the veteran 
is presently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5257, and that VA's General Counsel, in a precedent 
opinion, has held that a separate rating for arthritis was 
permissible when a veteran who was rated under Code 5257 for 
other knee impairment (due to instability or subluxation) 
also demonstrated additional disability with evidence of 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97.  
The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate these claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claims.  The RO should re-
adjudicate any issues for which VCAA 
notice was provided subsequent to an 
initial adjudication.

2.  The RO should obtain the veteran's 
vocational rehabilitation file to be 
associated with the appellate record.

3.  The veteran should be scheduled for 
appropriate examination(s) for opinions 
(A) as to the current nature and severity 
of his service-connected left knee, 
lumbar spine, and cervical spine 
disabilities, and (B) whether it is as 
likely as not that he has a right 
shoulder disorder, a disability 
manifested by chest pain, to include a 
heart disorder, or a bilateral foot 
disorder that were incurred in or 
aggravated by active service or as a 
result of any incident of active service.  
The claims folder must be available to, 
and reviewed by, the examiner(s).  The 
examiner(s) should reconcile any opinions 
given with the evidence of record and 
provide a complete rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations, 
including revised spine, skin, and finger 
rating criteria.  The RO should consider 
whether higher or separate ratings are 
warranted under alternative rating 
criteria, to include 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261.  As to 
the veteran's right index finger 
disability, the RO must consider the 
rating provisions of 38 C.F.R. § 3.344, 
38 C.F.R. § 4.71a, Diagnostic Code 5227, 
and 38 C.F.R. § 4.73, Diagnostic Code 
5309.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



